UNITED STATES DISTRICT COURT                                                               12/9/2019
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
DENISE ABREU,                                                  :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   18-CV-7653 (VM) (JLC)
                                                               :
NYU LANGONE HOSPITALS and                                      :
PETER RODNEY,                                                  :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated December 6, 2019 (Dkt. No. 27), Judge Marrero

referred this case to me for settlement. The parties are directed to advise the Court

within 30 days of the date of this Order when they wish to schedule a settlement

conference. The parties should do so by filing a letter-motion on the docket that

indicates at least three dates that are mutually convenient for the parties.

Alternatively, counsel are free to call chambers at (212) 805-0250 with both sides on

the line and coordinate with my deputy clerk, David Tam, to find a mutually

convenient date for the parties and the Court.

        SO ORDERED.

Dated: December 9, 2019
       New York, New York
